DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 04/25/2022. Claims 1-19 were pending. Claims 1, 15, 19 were amended. 
Response to Arguments
4.	Regarding to previous ground of rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Chen (US 2015/0371865 A1), the applicants stated:
	Claim 19 recites "a second step of introducing a gas containing H and F from an etching gas source directly into the processing space" and "wherein an O2 gas is not introduced into the processing space." However, Applicant submits that Chen does not disclose at least the aforementioned features of Claim 19. According to Claims 1 and 13 of Chen, a fluorine-containing precursor flows into a remote plasma region fluidly coupled to the substrate processing region while forming remote plasma in the remote plasma region to produce plasma effluents, and the fluorine- containing precursor is hydrogen fluoride. Thus, the hydrogen fluoride passes through the remote plasma region and then is introduced into the substrate processing region. That is, the hydrogen fluoride is not directly introduced into the substrate processing region. Therefore, Chen fails to disclose or suggest at least "a second step of introducing a gas containing H and F from an etching gas source directly into the processing space" of amended Claim 19.
In addition, in paragraph [0029], Chen merely discloses that during the ignition of the remote plasma, the remote plasma region may be oxygen-free while supplying an oxygen-containing hydrogen-containing precursor (e.g., H2O) directly into the substrate processing region. Further, Chen merely discloses that the remote plasma region may contain oxygen (e.g., O2) while supplying an oxygen-free hydrogen-containing precursor (e.g., Hz) directly into the substrate processing region. However, at least in paragraph [0030] and Claim 1 of Chen, since the remote plasma region is fluidly coupled to the substrate processing region, the oxygen supplied to the remote plasma region can be supplied to the substrate processing region. Therefore, Chen fails to disclose or suggest at least "wherein an O2 gas is not introduced into the processing space" of amended Claim 19.”
The applicant’s argument is persuasive. Thus, the examiner withdrawn the previous ground of rejection with respect to claim 19.

Regarding to previous ground of rejection under 35 U.S.C 103 with respect to claims 1 and 15, the applicants stated:
“In contrast, Applicant submits that the cited references fails to disclose or suggest at least "wherein an O2 gas is not introduced into the processing space" of amended 13 Claims 1 and 15.
Wang merely discloses that the use of carbon-containing precursor generally may benefit from a concurrent flow of an oxygen-containing precursor, during the second dry etch stage, to react with the carbon before it can be incorporated into the substrate (see paragraph [0020] of Wang). That is, Wang rather discloses an advantage of performing etching with a gas system that contains the oxygen-containing precursor. Therefore, Wang’s teaching rather teaches away from the claimed invention.
In addition, Wang merely discloses that the showerhead 253 may distribute (via through-holes 256) process gases which contain oxygen, fluorine and/or nitrogen and/or plasma effluents of such process gases upon excitation by plasma in chamber plasma region 220, and the process gas travels from the chamber plasma region 220 into the substrate processing region 270 (see paragraphs [0031] and [0036] of Wang). Further, Wang merely discloses that oxygen (O2) may be flowed into the chamber plasma region 220 at rates greater than or about 250 sccm, greater than or about 500 sccm or greater than or about 1 slm in disclosed embodiments (see paragraph [0048] of Wang). That is, the oxygen flowed into chamber plasma region 220 is finally introduced into the substrate processing region 270.
Therefore, Applicant submits that Wang fails to teach or suggest at least "wherein an O2 gas is not introduced into the processing space" of amended Claims 1 and 15.
Further, Nishimura merely discloses that radicals generated in the plasma generating space $1 is moved through the partition plate 230 toward the substrate processing space $2 via the partition plate 230 by a pressure difference between the plasma generation space S1 and the substrate processing space S2 that is created by the exhaust unit 130 (see paragraph [0104] of Nishimura). Further, Nishimura merely discloses that the first processing gas is a degradable gas that may be dissociated by plasma generated by a plasma source to generate radicals, and specific examples of the first processing gas include O2 (see paragraph [0100] of Nishimura). That is, O2 gas can be introduced into the substrate processing space S2.
Therefore, Nishimura fails to disclose or suggest at least "wherein an O2 gas is not introduced into the processing space" of amended Claims 1 and 15, and does not cure the deficiencies of Wang.
Accordingly, Applicant respectfully requests withdrawal of the rejections of Claims 1 and 15 and their dependent claims under 35 U.S.C. §103.”
The applicant’s argument is persuasive. Thus, the examiner withdrawn the previous ground of rejection with respect to claims 1 and 15
Allowable Subject Matter
5.	Claims 1-19 are allowed
6.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1-14, the cited prior arts fail to disclose or suggest a second step of introducing a gas containing H and F into the processing space; and a third step of selectively etching the silicon nitride film by selectively introducing radicals of an inert gas into the processing space via a partition plate equipped with an ion trap mechanism including at least a first plate-shaped member in which a plurality of first slits are formed and a second plate-shaped member in which a plurality of second slits are formed, the plurality of first slits and the plurality of second slits being arranged not to overlap each other when the partition plate is viewed from the processing space, wherein an O2 gas is not introduced into the processing space in combination with all other limitation in the claims.
Regarding to claims 15-18, the cited prior arts fail to disclose or suggest an ion trap mechanism provided in the partition plate and including at least a first plate-shaped member in which a plurality of first slits are formed and a second plate- shaped member in which a plurality of second slits are formed, the ion trap mechanism being configured to trap ions and allow radicals to pass therethrough, the plurality of first slits and the plurality of second slits being arranged not to overlap each other when the partition plate is viewed from the processing space and a controller configured to perform a control to execute: 
a first step of disposing the target substrate having the silicon nitride film formed thereon in the processing space; 
a second step of introducing the gas containing H and F into the processing space; and a
 third step of selectively etching the silicon nitride film by producing the plasma in the plasma production space and introducing the radicals in the plasma into the processing space via the partition plate while trapping the ions in the plasma by the ion trap mechanism, wherein an O2 gas is not introduced into the processing space.
Regarding to claim 19, the cited prior arts fail to disclose or suggest a second step of introducing a gas containing H and F from an etching gas source directly into the processing space; and a third step of selectively introducing radicals of an inert gas generated in a plasma production space into the processing space, wherein the gas containing H and F is a HF gas, wherein the second step and the third step are performed in a state where a temperature of the target substrate falls within a range of -15 to 35 degrees C, and wherein an O2 gas is not introduced into the processing space.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713